Title: From Benjamin Franklin to John Jay, 20 August 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy Augt. 20. 1781
I have before me several of your late letters, which tho’ not formally, have been substantially answered, by the Payment of your Bills.
I got our Banker to examine the Marquis’s Account, who explained it to me, and satisfy’d me that it was right. There are Intricacies in the Affair of Exchange, which neither you nor I well understand, and we are therefore under a Necessity of placing Confidence some where. If you are still in doubt about any Particular, I will get him to give me his Explanation in Writing, and send it to you.
We have, for the Convenience in Accounts, generally reckoned Louis as Pounds Sterling, the Difference being a Trifle. It is, however small, against the Congress, and therefore what we have no right to from their express’d Allowance. At the final Settlement of our Accounts, it will be easy to give Congress Credit in one Article thus, For the Difference between Louis receiv’d & Pounds Sterling at per Louis on Pounds Sterling. In truth I do not exactly know what the Difference is, and I am told it varies with the Exchange.
I have taken to my Account the fifty Louis you left in my Hands. My Grandson I suppose informs you what he has expended by your Orders.
In yours of the 31 of May, you complain of the want of regular Intelligence. I sympathise, because I suffer with you. I receive indeed a Number of Letters from Mr. Lovell, but they are very short, and mostly to acquaint me that he cannot write fully because the Committee of Correspondence are not easily got together. To many of my Letters I have never received any Answer. The Congress have wisely put their Finances into the Hands of one intelligent Person; I wish they would do the same with their Correspondence, by appointing a single Secretary for Foreign Affairs. I know nothing of what passes in America, but what I learn from their Newspapers or the English, or from the Ministers here, who are more early inform’d than I am even of what relates to myself; and it was by M. de V, that I first learnt the Congress had refused to grant my Request of Dismission from their Service.
In yours of May 31 you informed me, that Bills upon you had lately arrived, dated in march, and I answered that if you could not pay them they must be protested, as it would not be in my Power to help you. I had not then time to give you the Reasons, which are, that this Court being fatigued and displeas’d by my repeated Applications for more money to pay new & unexpected Demands of Bills drawn not only on me but on you, and Mr.  Laurens, & Mr. Adams &c. had ordered their minister at Philadelphia to remonstrate against this irregular Proceeding, & the Congress had promis’d him not to draw any more. This was I think in March. And on being help’d out of my last Difficulty, I have promis’d M. de Vergennes not to accept any Bills drawn on me after the first of April, if such there should be. And he has acquainted me explicitly that if I do accept such Bills I am not to expect any Assistance from him towards paying them. You see therefore that the thing will be impossible.
Mr. Vaughan is not indeed an American, but desires to become one. And the Constitutions of most if not all of the States, shew a Disposition to receive Strangers by making the Residence of one or two Years entitle them to all the Privileges of Denizens, without a formal Naturalisation. My Brother Ministers here I believe considered themselves as vested with Consular Powers, and to be therefore capable of administring an Oath, and I have continued the practice, conceiving them to be better Lawyers than myself. I did not consider the matter in the Lights you state it; I think your Objections reasonable, and I wish the Congress would give some Instructions about it. On Reflection however, there seems to me some Difference between Requiring an Oath, & being Witness to the taking of an Oath. He that requires another to take an Oath, ought to be vested with Authority for so doing. But when a man is pleas’d to take an Oath voluntarily, may not any other Person testify its being done in his Presence? This I apprehend is the Case of those which have been taken before us. I have not heard lately from the young Gentleman. Pray is he still in Spain?
I received a Letter from Silas Talbot, & Mr. Adams, another, similar to that of which you sent me a Copy, all of which were I imagine written about the same time. I am sorry for his Misfortunes, but I do not think it would be right for me to furnish him with the Sum he desires. There are hundreds in the same Situation, and if I were to comply with his Request, how could I refuse the others? and if I were willing to gratify them all, where should I find the Money? It is easy for any man to write me a Letter, & tell me that Congress is indebted to him: I cannot deny his Assertion because I know nothing to the contrary; but my Ignorance of the Fact, and my Want of Orders, if I knew it, make it improper for me to pay such Debts. You can have no Conception of the sums that have been drawn from me by these Applications: and I have at length come to a Resolution to make no difference on Account of Rank among the Prisoners, because I know nothing of their Ranks, but to consider them all as Men, & relieve them equally as far as lies in my Power. There are a few of them, who if I should answer their Demands, would engross all the Money that I can spare, live like Gentlemen, and starve their poor Companions in Captivity. There are no People so improvident as Seamen. We have had several Instances, when they have been furnished with Money to bear their Expences to a Seaport, they have staid in Paris ’till it was spent, and then demanded more. Others riotously spend the whole Sum given them for the Journey in a few of the first Days, and beg their way for the rest. I assure you that none have apply’d to me for Relief without receiving what was reasonable and sufficient. Many have obtain’d more, and abus’d it. The Conduct of their Countrymen the Sea Captains at the Ports towards them, I cannot be accountable for: There may be some Instances of such hard heartedness; but in general I believe those People are rather kind to one another; and sometimes it has not been in a Captain’s Power to take all that claim’d a Passage with him, having neither sufficient Room nor Provisions.
There is a need of some Person in Lisbon, to take Care of and assist poor American Seamen, who are often carried in & left there by the Enemy’s Cruisers. As you are more at hand than I am, I wish you would appoint some Person there for that Purpose. The French Consul has kindly offered, (as you will see by his Letter enclos’d) to superintend the Business and examine the Accts. &c. I send you open the Letter I have written to him on the Subject, which please to forward, writing at the same time yourself, if you have no Objection to complying with my Request.
Digges, a Maryland Merchant residing in London, who pretended to be a zealous American, and to have much Concern for our poor People in the English Prisons, drew upon me for their Relief at different Times last Winter to the amount of 495£ Sterling, which he said had been drawn for upon him by the Gentlemen at Portsmouth and Plymouth, who had the Care of the Distribution. To my utter Astonishment I have since learnt, that the Villain had not apply’d above 30£ of the Money to that Use, & that he has fail’d & absconded!!
The other Day a Gentleman just arrived from America pressing me to accept immediately some Bills he presented to me, I excus’d myself on Account of the Necessity I found of carefully examining all Bills by the Book we kept of Acceptances, to see that none of a Set had already been presented; and that as a great Number had come upon our hands at once by the late Arrivals, it might be two or three Days before we could get thro’ the Examination so as to come at his Bills in their Turn. He agreed in the Propriety of this, because he said he had heard at Nantes, that two Bills of the same Set had been presented to Mr. Jay at different times, and that he had accepted them both. Perhaps this Mistake has already been made known to you and rectified; but I thought it right to acquaint you with what I had heard. Not a Week passes in which some such Impositions are not attempted to be put upon me: but our Accounts are kept in so good a Method, that it is scarce possible those Attempts should succeed.

I have just received a Commission joining yourself, Mr. Presidt Laurens, Govr. Jefferson, and me, with Mr. Adams, and drecting us to repair to such Place as may be appointed for Conferrences upon Peace, and to negociate & agree upon the Terms in behalf of the Congress. Also another Commission impowering us to accept in behalf of Congress, the Mediation of the Emperor of Germany & Empress of Russia. These Commissions are accompanied by a Set of Instructions. If you have not received the same, let me know & I will send a Courier with Copies, tho’ the Occasion does not at present seem pressing. Inform me at the same time, if you please, whether you have receiv’d certain Instructions, dated Octr. 4th. 1780 Octr. 17th. 1780. and February 15th 1781. for Copies of the same having been sent to me, if any of them have miss’d coming to your Hands, I can supply the Deficiency.
The Drafts from you (or upon your Acct.) that I have accepted since my former mentioning those matters, are, I think,


That of
  April 18th.
60,000


April 30
  487,320


May 9
  40,800


June 1
  90,135


July 14
  45,125


    23
  21,500


Augt. 6
  75,430


Please to say whether this Acct. agrees with yours.
We just now hear from Holland, that there is a violent Fermentation there, and much Clamor against some of their Rulers. It has been publish’d that in the late Fight the English fired broken Glass Bottles to make Wounds that should be incurable. The Wounded brought ashore at Amsterdam were carried in a long Train of Boats on the Canals thro’ the City to the Hospital. The Sight of the Procession inflam’d the People exceedingly. Verses were handed about expressing that much good Blood had been shed, but the bad run still in the Veins of certain great Personages. &c. Above 600 Sailors went immediately & entered voluntarily, in order to avenge their Countrymen.
The Indiana [Indien] as she was formerly call’d, now the South Carolina, is at last sail’d for Philadelphia from Amsterdam. She is a fine Ship, well arm’d & well mann’d, and convoys two others with Clothing, &c. for our Army. I wish she may arrive safe, but have my Doubts. By our last Advices from America, which are to the 23d. of June the Carolinas & Georgia were recovered by General Green, except the Capitals of each Province, and the Post called 96. The Marquis de la Fayette had receiv’d Reinforcements, & Cornwallis was retiring after having burnt a great deal of Tobacco, which seems not to be much regarded, because they say that what is left will fetch a proportionably better Price. M. de Grasse appears by the Papers to be expected there during the Hurricance Months.
Excuse if you can, my not answering your Letters duly. I have had too much Business upon my Hands. If you are dispos’d to be favourable to your Debtor you may give me Credit for this long Letter against 3 or 4 of your Short ones.
There is one thing more which I ought to mention. I apprehend that what Supplies are granted to Congress by this Court hereafter will be sent by the Government drectly, and that no more Money will be put into my hands out of which I might pay the Salaries of Ministers as formerly. It will be necessary for us therefore to write to Congress to furnish us by Remittances.
Be pleased to make my Respects acceptable to Mrs. Jay, and believe me to be, with sincere & great Esteem, Dear Sir, Your most obedient and most humble Servant
B Franklin
His Excellency J. Jay EsqrHis Exy: John Jay. Esqr.
 
Endorsed: Dr Franklin 20 Aug 1781 ackd. 3 Octr. 1781—by Maj Franks
Notation in William Temple Franklin’s hand: W.T.Fs last Letter to his Exy Mr Jay was of the 26 July 1781. & went by Post.
